UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                               No. 98-40974


                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                     v.

                   MICHELE ANN SCOTT, also known as
                        Michele Scott Jimenez,

                                               Defendant-Appellant.


            Appeal from the United States District Court
                 for the Southern District of Texas
                            (C-98-CR-58)


                            November 16, 1999

Before DAVIS and JONES, Circuit Judges, and LEMELLE*, District
Judge.

PER CURIAM:*

           Michele Ann Scott (“Scott”) pled guilty to violating 18

U.S.C. § 247(a)(1), which imposes criminal penalties for damaging

religious real property because of its religious character. During

discovery, Scott filed a motion to dismiss, arguing that, on its

face, the statute violates the Establishment Clause.          The district

court denied the motion to dismiss and ultimately sentenced Scott

to 63 months of imprisonment for violating the statute.           Scott was

      *
            District Judge of the Eastern District of Louisiana, sitting by
designation.
     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
also ordered to pay restitution to the affected churches and their

respective insurers in the amount of $138,626.72.        Scott has

appealed the district court’s ruling that 18 U.S.C. § 247 does not

violate the Establishment Clause.    Finding no error, we affirm.

            This court reviews a constitutional challenge to a

federal statute de novo.   United States v. Luna, 165 F.3d 316, 319

(5th Cir.), cert. denied, 119 S. Ct. 1783 (1999).       Although a

defendant usually must enter a conditional plea of guilty in order

to preserve for appeal nonjurisdictional issues related to her

conviction, see United States v. Wise, 179 F.3d 184, 186 (5th Cir.

1994), this court has recognized conditional pleas that are not in

writing.   See United States v. Fernandez, 887 F.2d 564, 566 n.1

(5th Cir. 1989). Thus, since the Government and the district court

acknowledge that Scott’s guilty plea was conditioned on her right

to appeal the district court’s denial of her motion to dismiss,

Scott has not waived her right to appeal her facial challenge to 18

U.S.C. § 247.

           Title 18 U.S.C. § 247(a)(1) provides:

           (a) Whoever, in any of the circumstances referred to in
           subsection (b) of the section --
                (1) intentionally defaces, damages, or destroys any
                     religious real property, because of the
                     religious character of that property, or
                     attempts to do so;
                     ...
                     shall be punished as provided in subsection
                     (d).

To fall under the statute, a defendant must damage religious real

property because of its religious character.   Scott contends that

18 U.S.C. § 247 is unconstitutional because it violates the first


                                 2
two prongs of the Lemon test and impermissibly endorses religion.

Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105 (1971).

1.    The Lemon test

            Under Lemon, a statute does not violate the Establishment

Clause if the statute (1) has a secular legislative purpose, (2)

does not    have   the   primary    effect   of   advancing    or   inhibiting

religion, and (3) does not excessively entangle the government with

religion.     Id., 403 U.S. at 612-13, 91 S. Ct. at 2111 (1971).**

Contrary to Scott’s claim, the statute has a valid secular purpose,

namely redressing the specific harms set out in the legislative

history:*** the increasing violence and vandalism directed at houses

of worship, the resulting interference with the free exercise of

religion, and the absence of existing federal laws to prevent and

address such violence and destruction.**** See S. Rep. No. 324 100th

Cong., 2d Sess. 2-3 (1988); H.R. Rep. No. 337, 100th Cong., 1st



     **
            The Lemon test has been modified by Agostini v. Felton, 521 U.S. 203
(1997). In Agostini, Justice O’Connor held that the determination of whether an
entanglement is excessive is now part of the effects inquiry since the
considerations for both are so similar. Id. at 232-33. Since Scott does not
argue that 18 U.S.C. § 247 results in entanglement, this distinction does not
affect the Lemon analysis in this case.
     ***
            The secular legislative purpose requirement “does not mean that the
law’s purpose must be unrelated to religion -- that would amount to a requirement
‘that government show a callous indifference to religious groups’ and the
Establishment Clause has never been so interpreted.”         Corporation of the
Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints v. Amos, 483
U.S. 327, 335, 107 S. Ct. 2862, 2868 (1987) (citation omitted).
      ****
            Although this court is not required to accept a stated legislative
purpose that is spurious, Edwards v. Aguillard, 482 U.S. 578, 586-87, 107 S. Ct.
2573, 2578-79 (1987), this court may find a statute unconstitutional for lack of
secular purpose only if the challenge demonstrates conclusively that the statute
was motivated wholly by religious considerations. Lynch v. Donnelly, 465 U.S.
668, 680, 1045 S. Ct. 1355, 1362 (1984). Neither the briefs nor the record
excerpts point to evidence that the expressed legislative purpose is a “sham”
such that this court should ignore the legislative history.

                                       3
Sess. 2-4 (1987); H.R. Rep. No. 621, 104th Cong., 2d Sess. 3-4

(1996).         Congress   evinced       concern    that    existing   law     was

insufficient      to   punish    perpetrators       of   religiously   motivated

property crimes.         See H.R. Rep. No. 621 at 2-4.              And, as the

Supreme Court holds in Wisconsin v. Mitchell, redressing such

perceived harms constitutes a valid secular purpose:

             bias-motivated crimes are more likely to
             provoke retaliatory crimes, inflict distinct
             emotional harms on their victims, and incite
             community unrest ... The State’s desire to
             redress these perceived harms provides an
             adequate   explanation   for    its    penalty-
             enhancement provision over and above mere
             disagreement   with  offenders’    beliefs   or
             biases.

508 U.S. 476, 488, 113 S. Ct. 2194, 2201 (1993).                 Since religious

institutions are known for their “traditional absence of security

measures,” the statute protects vulnerable members of society,

society in general, and the free exercise of religion.*****               Carter

v. Peters, 26 F.3d 697, 698 (7th Cir.), cert. denied, 513 U.S. 1003

(1994).******

             Furthermore,       the    protection    afforded    religious     real

property does not have the primary effect of advancing religion, as

it   constitutes       neither    an    “endorsement”      nor   “promotion”    of


     *****
            See also People v. Carter, 592 N.E.2d 491, 496 (Ill. App. Ct. 1992)
(“Places of worship reach out and extend an invitation to the public; doors are
unlocked; security is relaxed.      The provision here merely reflects the
legislature’s determination that crimes committed in such places, like crimes
committed against the aged, are more repugnant to the community than, for
example, crimes committed against convenience stores and those who use them.”).
      ******
             See Roberts v. United States Jaycees, 468 U.S. 609, 628, 104 S. Ct.
3244, 3255 (1984)(“[V]iolence or other types of potentially expressive activities
that produce special harms distinct from their communicative impact, ... are
entitled to no constitutional protection”).

                                          4
religion.    County of Allegheny v. American Civil Liberties Union,

492 U.S. 573, 592-93, 109 S. Ct. 3086, 3101 (1989).               The primary

effect of § 247(a)(1) is on individuals who are prosecuted for

engaging in criminal acts involving religion.           See Carter, 26 F.3d

at 699 (“The statute’s primary effect is not on those deciding

whether to attend religious services, but on persons such as [the

defendant], who commit crimes in or around places of worship.”).

Any benefit that inures to religious institutions as a result of §

247 is    indirect   and,    therefore,    does   not   endorse   or   promote

religion:*******

            A law is not unconstitutional simply because
            it allows churches to advance religion, which
            is their very purpose.    For a law to have
            forbidden “effects” under Lemon, it must be
            fair to say that the government itself has
            advanced religion through its own activities
            and influence.

Amos, 483 U.S. at 337, 107 S. Ct. at 2869 (1987).           Since churches,

and not the government, use the religious real property to advance

religion,    there   is     no   Establishment    Clause   violation.       By

protecting religious organizations from bias-motivated acts of

violence, the statute punishes wrongdoers and enables churches to

carry out their functions.           Thus, even if § 247 “singles out

religious entities for a benefit ... there is ample room for

accommodation of religion under the Establishment Clause.”               Id.,



      *******
                  See also Todd v. State, 643 So. 2d 625, 630 (Fla. Dist. Ct.
App. 1994) (felony statute for desecration of houses of worship provides
indirect, lawful benefit to such institutions); People v. Carter, 592 N.E.2d at
498 (primary effect of sentencing provision falls on criminals, and the statute
does not violate the Establishment Clause because benefit to religious
institutions owning property is “too indirect”).

                                       5
483 U.S. at 338, 107 S. Ct. at 2869.

2.   The endorsement test

            The factors used for the endorsement test are similar to

those used to determine whether a statute advances religion.

Agostini, 521 U.S. at 234-35, 117 S, Ct. at 2016.                       A statute

impermissibly endorses religion if it “conveys a message that

religion    is   ‘favored,’    ‘preferred,’      or     ‘promoted’     over    other

beliefs.”    Id. (quoting County of Allegheny, 492 U.S. at 593, 109

S.   Ct.    at    3101).      Put    another       way,     the      “[g]overnment

unconstitutionally endorses religion whenever it appears to ‘take

a position on questions of religious belief,’ or makes ‘adherence

to a religion relevant in any way to a person’s standing in the

political    community.’”       Ingebretsen      v.     Jackson     Public    School

District, 88 F.3d, 274, 288 (5th Cir. 1996) (citations omitted).

            The enhancement of penalties for religiously motivated

crimes does not show a promotion of or preference for religion.

The statute does not force anyone to participate in religious

activities nor does it promote any or all faiths.                 By passing the

statute, Congress does not take a position on religious belief;

rather,    Congress     recognizes    that   (1)      places   of     worship    are

vulnerable to bias-motivated crimes, and (2) religiously motivated

violence interferes with the exercise of religion (such that

stiffer penalties are appropriate).          In addressing these concerns,

the statute      does   not   make   adherence     to     religion    relevant    to

anyone’s standing in the political community.

            Title 18 U.S.C. § 247(a)(1) has a valid secular purpose


                                       6
and neither   endorses     religion   nor   has   the   primary   effect   of

advancing religion.      Any benefit to religion is indirect and does

not   constitute   the   “active   involvement     of   the   sovereign    in

religious activity.”      Lemon v. Kurtzman, 403 U.S. 602, 612, 91 S.

Ct. 2105, 2111 (1971) (quoting Walz, 397 U.S. at 668, 90 S. Ct. at

1411). Thus, 18 U.S.C. § 247(a)(1) does not violate the Lemon test

or the endorsement test, and this court affirms.

           AFFIRMED.




                                      7